DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chang Yang (reg. no. 73200) on March 25, 2021.

The application has been amended as follows: 

TITLE CHANGE:
The title “Deducing Pressure From Reopening Angle” has been changed to
--Measuring Hydraulic Fluid Pressure in a Fluid-Working Machine—, matching the first line of the specification, as per a request from applicant.

IN THE CLAIMS:
Claim 1, last line, "from timing" has been changed to --from a timing—

Claim 15, second to last line, "from timing" has been changed to --from a timing--
Claim 15, line 10, "the first valve" has been changed to --one of the first valves—

These claim amendments were made to remedy minor grammatical language issues and to clarify the language.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious a method of, or a fluid working machine with a controller configured to perform the function of, estimating the pressure of hydraulic fluid in a fluid working machine having a cyclically varying volume, by detecting an event indicative of an opening or closing of a valve that brings the working chamber into or out of fluid communication with a fluid gallery and estimating a pressure of the fluid working machine from the timing of the said detected event as claimed in claims 1, 15, and 16.
The prior art simply uses pressure sensors to determine the pressure in fluid working machines. While it is known in the art to adjust the valve timings based upon sensed pressures, and it is known in the art to determine properties of the fluid working machine based upon the valve timings such as a fault in the system, estimating the pressure from the timing of the valve opening/closing positioned between the working 
Dependent claims 2-13, and 18 are allowed because they depend from allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Caldwell et al. (US 9488163) discloses inferring/estimating pressure at a hydraulic consumer based on the systems known characteristics and the time history of fluid flow from the flow source.
Mori et al. (US 8117836) discloses a solenoid valve estimates a pressure value downstream of the solenoid valve based on a current value supplied to the electric motor, a small flow path switching section is used until a pressure reaches the estimated pressure value, and the small flow path switching section is switched to a large flow path switching section after the pressure reaches the estimated pressure value.  
Aardema et al. (US 5947140) discloses a pressure determinator 320 that estimates pressures 325 based on mode 304 and flows 315. 

Bodie et al. (US 6456921) discloses eliminating the need for caliper pressure sensors by estimating the pressure instead with valve coil and pressure force through the valve information.
Rayl et al. (US 8631688) discloses estimating pressure from an opening speed of an exhaust valve and hydraulic fluid temperature and/or the mass flow rate of hydraulic fluid in the hydraulic system, but appears to be different from the claimed invention as this device does not have the first valve between the working chamber and the first hydraulic fluid gallery and a second valve between the working chamber and the second hydraulic fluid gallery. The valves in this reference are inlet and outlet valves of an engine working chamber, while the hydraulic system in this reference is separated and merely used to actuate the valves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163.  The examiner can normally be reached on M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN T NGUYEN/Examiner, Art Unit 3745                                                                                                                                                                                                        March 25, 2021